Title: From George Washington to François-Louis-Arthur Thibaut, comte de Ménonville, 6 May 1781
From: Washington, George
To: Ménonville, François-Louis-Arthur Thibaut, comte de


                        
                            New Windsor 6th May 1781
                        
                        1st General Washington presumes that Congress has taken measure for the Completion of the Contract entered
                            into by Doctor Franklin, but having received no particular information on the subject, he cannot speak with certainty upon
                            the mode which will be adopted to procure the provision. He would therefore advise Colo. Menonville to proceed to Philada
                            and make his application to Congress thro’ His Excellency the president to whom General Washington will give him letters
                            of introduction.
                        2d Colonel Menonville may be assured that it is the earnest wish of General Washington to see the French Army
                            supplied with every necessary which this Country affords, and that all the means in his power shall be exerted towards
                            that end—but he begs Colo. Menonville to understand that no more of the Resources of the Country are at his disposal than
                            what have been demanded of the several States for the support of the American Army, and that as the provisions thus put
                            under his direction are not more than sufficient for the purpose here mentioned it would be imprudent in him to promise
                            Colo. Menonville any part of such magazines on account of Doctor Franklin’s Contract. There is no doubt however but the
                            Country can afford an ample supply both for the American and French Troops, even should the latter be increased to the
                            height of our expectations. The only difficulty lies in finding means of drawing it out of the
                            hands of the people. But as the Intendant of the French Army is furnished with the means there can be little doubt of his
                            finding a sufficient quantity of Meat in the Eastern States and of Flour in the Mid and southern (except North and
                            south Carolina which have been much ravaged by the War) to support any force which will probably be employed in America.
                            and with respect to Corn. There is no scarcity, I believe of this article in any State North of Carolina; Virginia and
                            Maryland abound in it, and have no market for it; there posts being shut up by the Enemys cruisers.
                        The plan of Campaign being contingent it is impossible for General Washington in the prest momt to advise with
                            precision any particular place for the establishment of the Ground Magazines. Thus much he can say in general—That the
                            Flour, which must be principally drawn from Pennsylvania, Delaware, Maryland and Virginia should be collected as near to
                            Navigable Water as will be consistent with its safety from the attacks of the small Vessels and parties of the enemy which
                            very much infest Chesapeak and Delaware Bays. What Flour can be procured in the State of New York and in the Western parts of Connecticut and Massachusetts may be safety deposited at any place upon the
                            North River above West point.
                        The Meat which will be consumed during the Campaign will be chiefly fresh and as the Cattle will be driven on
                            foot to the Army, they will be sent in Weekly in numbers equal to the consumption.
                        
                            Go: Washington
                        
                    